DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 7/20/2021.
2. 	Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40


Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)

III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims are directed to – determining that a payment account is compromised; disabling the payment account; generating a graphical user interface, receiving encoded user about recurring charges relating to a merchant payment transaction; authenticating the input based on mobile device IP address; changing merchant authorization indication and updating control record – which describes Commercial or Legal Interactions as in comparing intangible data (Cybersource); detecting fraud or misuse (Fairwarning); local processing of payments for goods (Inventor Holdings); placing an order based on displayed market information (Trading Technologies v. IBG); processing credit application (Credit Acceptance); processing information through a clearinghouse (Dealertrack); controlling access to a platform (Ericsson v. TCL); using marking affixed to mail to communicate information about mail (Secured Mail Solutions).
Hence, the independent claims recite an abstract idea.
The dependent claims merely limit the abstract idea to – types of merchant authorization indications, receiving an input for search, and displaying a second graphical user interface – which are also abstract.

Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see  MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP § 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP §
Adding insignificant extra-solution activity to the judicial exception –see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a processor.  Based on Para [0043] of the Specification, the processor may be single-core or multi-core processors from Intel or AMD and hence constitutes generic processor.  Thus, Examiner notes that the additional element has been recited a high level of generality such that the claims amount to no more than mere instructions to apply the judicial exception using generic components.  
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – determining that a payment account is compromised; disabling the payment account; generating a graphical user interface, receiving encoded user about recurring charges relating to a merchant payment transaction; authenticating the input based on mobile device IP address; changing merchant authorization indication and updating control record – using generic computing components.  Thus, they are not indicative of integration into a practical application.
not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception
The additional element of using processor to perform the steps of – determining that a payment account is compromised; disabling the payment account; generating a graphical user interface, receiving encoded user about recurring charges relating to a merchant payment transaction; authenticating the input based on mobile device IP address; changing merchant authorization indication and updating control record – amounts to no more than mere instructions to apply the exception using a generic processor which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – determining that a payment account is compromised; disabling the payment account; generating a graphical user interface, receiving encoded user about recurring charges relating to a merchant payment transaction; authenticating 
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40
Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Studnicka et al. (US 2016/0180344 A1) in view of Patterson (US 2010/0299254 A1) further in view of Johnson et al. (US 2014/0249999 A1).

Claim 21:

…
generating a graphical user interface, wherein the graphical user interface comprises:
a merchant display area for displaying merchant information associated with the payment account, wherein the merchant information comprises: 
(See Studnicka: Figs. 2, 3)
a merchant identifier associated with a merchant; and 
a merchant authorization indication, wherein the merchant authorization indication indicates a current status of authorization for payment transactions associated with the merchant; and 

a merchant authorization area configured to receive an input that indicates a customer preference for the payment account for recurring charges related to the merchant;
(See Patterson: Para [0056] (“The consumer 30 may use an input device (e.g., a mouse) in the client device 44 to indicate that the consumer 30 intends to or does not intend to make recurring payments to one or more merchants.”)

transmitting the graphical user interface to the mobile device associated with the user; 

receiving an input entered by the user into the merchant authorization area, wherein the input indicates the customer preference for recurring charges related to the merchant ….
If the merchant is authorized to receive a recurring payment from the consumer 30, then the authorization request message may be modified with the new account information and the modified authorization request message is forwarded to the issuer 28 for approval.”))
…
…changing the merchant authorization indication based on the received input …
(See Patterson: Para [0069] (“If the merchant is authorized to receive a recurring payment from the consumer 30, then the authorization request message may be modified with the new account information and the modified authorization request message is forwarded to the issuer 28 for approval.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Studnica as it relates to approval of merchant transactions to include the above noted disclosure of Patterson as it relates to recurring transaction processing.  The motivation for combining the references would have been to enable merchants to register with payment providers to facilitate commerce.

The combination of Studnica + Patterson does not specifically disclose; however Johnson discloses the following limitations:
determining that a payment account associated with a user is compromised; 
in response to determining that the payment account associated with the user is compromised: 
disabling the payment account; and 
(See Johnson: Para 
With reference to FIG. 3E, MID-Platform may perform review process with a non-risky merchant, e.g., an established business merchant such as “Terry Luxury,” etc. Within implementations, the non-risky merchant 370 may enter enrollment detail 371 to the MID-Platform 372, which may perform credit check 376 with a review processor 373, a background check 377 with a OFAC vendor 374, and capture merchant device fingerprint (e.g., physical address, IP address, hardware ID, etc.) 378 to a threat matrix 375 analysis to determine whether the merchant is related to any fraudulent activities.”)
[0082] (“With reference to FIG. 3F, if the merchant is a risky merchant, e.g., an individual seller for first time enrollment with MID-Platform, etc., continuing on with 388, the decision manager 386 a may send a review required decision 390 to the MID-Platform 372, which may request more data 391 from the merchant.  The decision manager may then create a case 392 for a case manager 386 c to review, which may forward the request to an administrator 386 d.  Upon reviewing, the administrator may approve the enrollment 381 a, which prompts the MID-Platform to provoke a one time URL 389. The administrator 386 d may send the one time URL 389 to the merchant and request the merchant to enroll with the one time URL.”)
[0083] (“FIG. 3G illustrates an example of denying a fraudulent merchant within implementations of the MID-Platform.  In one implementation, upon a fraudulent merchant submitting a registration request, continuing on with 388 where the decision manager apply business rules to review the merchant, if the merchant appears to have prior fraudulent transactions, etc., the decision manager may reject 381 b the request, and deny the merchant onboarding 381 c.”)
[0135] (“FIG. 40 provides an exemplary flow diagram showing how an account processor profile and the associated transaction preference rules may be added to a site profile. Through a user interface provided by the MID-Platform (or an associated web server), a merchant may first identify itself, resulting in a merchant profile identification being sent to and received by the MID-Platform”))

…

(See Johnson: Para 
[0037] (“For example, in one implementation, the merchant device (e.g., a web browser instantiated on a merchant computer, etc.) may provide a registration request 215 a-b to the MID-Platform server 220 as a HTTP(S) POST message including XML-formatted data.”)
[0129] (“Continuing on with FIG. 10E, a merchant may configure preference rules for the payment processor”)
[0239] (“Upon identifying an incoming communication, the PHP script may read the incoming message from the client device, parse the received JSON-encoded text data to extract information from the JSON-encoded text data into PHP script variables, and store the data (e.g., client identifying information, etc.) and/or extracted information in a relational database”)
authenticating the input based on an IP address of the mobile device; and 
(See Johnson: Para [0157] (“the user wallet device may authenticate the user based on the user's wallet access input”)
in response to authenticating the input based on the IP address of the mobile device, changing the merchant authorization indication based on the input by extracting the user ID and the updated user preference data record and generating an updated card controls record.
(See Johnson: Para 
The payment processor may extract MID information from the payment request 466, and formulate a payment transaction authorization request”)
[0131] (“applies one or more merchant-defined transaction preference rules”)
[0175] (“parse the input to extract payment information from the transaction authorization input”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Studnica + Patterson to include the above noted disclosure of Johnson as it relates to merchant profile registration.  The motivation for combining the references would have been to use fraud rules to determine the validity of merchant profiles.

Claims 31, 36 are similar to claim 21 and hence rejected on similar grounds.

Claim 22: 
wherein the merchant authorization indication indicates that all or no transactions associated with the merchant are currently authorized.
(See Patterson: Para [0068] (“Authorization may not be present, because the consumer 30 previously indicated that he did not to continue paying a merchant, such as Merchant B”))

Claim 23:
wherein the merchant authorization indication indicates that some transactions associated with the merchant are currently authorized.
(See Para [0057] (“The following recurring payments will be continued”))

Claim 24: 
wherein the merchant authorization indication indicates that all or no recurring transactions associated with the merchant are currently authorized.
(See Patterson: Para [0059] (“This information may be used to determine whether future recurring payments from various merchants are authorized to proceed or are not authorized to proceed.”))

Claim 25: 
wherein the merchant authorization indication indicates that some recurring transactions associated with the merchant are currently authorized.
(See Patterson: Para [0059] (“This information may be used to determine whether future recurring payments from various merchants are authorized to proceed or are not authorized to proceed.”))

Claim 26:
wherein the merchant authorization indication indicates an account fraud detection or unusability.
(See Patterson: Para [0056])

Claim 27: 
wherein the graphical user interface further comprises an interface change area configured to receive an input to search for information associated with a specific transaction.
(See Studnicka: Para [0020], [0021])

Claim 32 is substantially similar to claim 27 and hence rejected on similar grounds.

Claim 28: 
the graphical user interface is a first graphical user interface, the first graphical user interface further comprising an interface change area configured to receive an input to display a second graphical user interface; and
the method further comprises displaying a second graphical user interface if the interface change area receives an input to display the second graphical user interface.
(See Studnicka: Figs. 2, 3)

Claim 33, 37 are substantially similar to claim 28 and hence rejected on similar grounds.

Claim 29: 
wherein the second graphical user interface comprises:
a transaction display area for displaying transaction information, wherein the transaction information comprises:
a charge identifier associated with a transaction associated with the payment account; and
a transaction authorization indication, wherein the transaction authorization indication indicates a current status of authorization for payment of the transaction.


Claim 34 is substantially similar to claim 29 and hence rejected on similar grounds.

Claim 30: 
the second graphical user interface further comprises:
a transaction authorization area configured to receive an input related to the transaction and authorization for payment of the transaction; and
the method further comprises:
receiving an input at the transaction authorization area, and
changing the transaction authorization indication based on the received input.
(See Studnicka: Figs. 2, 3)

Claim 35 is substantially similar to claim 30 and hence rejected on similar grounds.

Claim 38:
the interface change area is a first interface change area; and
the first graphical user interface further comprises a second interface change area configured to receive an input to search for information associated with a specific transaction.
(See Studnicka: Para [0020], [0021])

Claim 39:
wherein the second graphical user interface comprises a third interface change area configured to receive an input to display the first graphical user interface.
(See Studnicka: Figs. 2, 3)

Claim 40:
displaying the first graphical user interface if the third interface change area receives an input to display the first graphical user interface.
(See Studnicka: Figs. 2, 3)

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that the prior art is silent on the features of “determining that a payment account associated with a user is compromised and in response to determining that the payment account associated with the user is compromised … generating a graphical user interface, wherein the graphical user interface comprises ... a merchant authorization area configured to receive an input that indicates a customer preference for the payment account for recurring charges related to the merchant” and therefore they not have been proven by clear and convincing evidence as per the Berkheimer Memo.

First, the features that the Applicant refers to are part of the abstract idea and thus cannot provide an inventive concept.  Determining that a payment account is compromised is a Mental Process; receiving a user input indicating customer preference for recurring charges is Commercial or Legal Interaction.  See Aatrix Software, Inc. v. Green Shades Software, Inc., (Fed. Cir. 2018) “[T]he ‘inventive concept’ cannot be the abstract idea itself.”).  See BSG, 899 F.3d at 1290-91 (“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.”).
Secondly, the above features are obvious in view of the cited references as set forth in the 35 USC 103 rejection above.
For the above reasons, Applicant’s arguments are unpersuasive.
Previously Address Arguments
Applicant argues that the claims are integrated into a practical application due to the non-generic components such as a graphical interface that displays application specific data as well as the use of data formats specific to service provider network.  Applicant argues that the claims enable legitimate continued use of compromised payment accounts through a series of unconventional technical features.
Examiner finds this unpersuasive.
Examiner notes that encoding and decoding transaction information is neither novel nor unconventional.  See Digitech Image Technologies v. Electronics for Imaging (Fed. Cir. 2014) (“A process that started with data, added an algorithm, and ended with 
Marking accounts with fraud indicators is merely marking and associating data in connection with fundamental economic practices, e.g., using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object (Secured Mail Solutions LLC v. Universal Wilde).  See also: organizing information through mathematical correlations (Digitech); classifying and storing digital images in an organized manner (TLI); collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group).
Courts have held that verifying a transaction is a fundamental economic principle or practice.  See Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta (Fed. Cir. 2020) (“verifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection”).
As noted in the Prong One above, the independent claims describe Commercial or Legal Interactions that have been deemed abstract by courts in: local processing of payments for remotely purchased goods (Inventor Holdings), placing an order based on displayed market information (Trading Technologies v. IBG), and others.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) 
Hence, they fail to integrate the abstract idea into a practical application.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. 
Trading Technologies v. IBG (Fed. Cir. Apr 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”); Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similarly here, Examiner notes that the claimed steps provide a user with a an interface to pause, continue or discontinue recurring charges from a merchant which may help the card user improve his or her budgeting but does not improve any computers or technology. 

103
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693